DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1 and 4-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinciaro (US 6141804) in view of Tobias (US 4985943) and Gape (US 5279003).
Regarding claim 1, Pinciaro discloses a jet nozzle comprising a body (120, 128) including a water inlet (annotated below) having a first inlet channel (inlet channel of the water inlet annotated below) coaxial with a first inlet axis (vertical axis of the water inlet annotated below), a gas inlet (annotated below) having a second inlet channel (inlet channel of the gas inlet annotated below) coaxial with a second inlet axis (vertical axis of the gas inlet annotated below), and an outlet (annotated below) coaxial with an outlet axis (axis of the outlet annotated below), the body defining a fluid passageway from the first inlet channel to the outlet; 
a channel wall (wall of the water channel annotated below) having a water channel (annotated below) positioned in the fluid passageway between the first inlet channel and the outlet, the water channel being coaxial with the outlet axis (the water channel annotated below is coaxial with the outlet axis) and having a diameter that is smaller than a diameter of the first inlet channel (the diameter of the water channel annotated below is smaller than the diameter of the channel of the water inlet annotated below); and 
a mixing chamber (annotated below) coaxial with the outlet axis and positioned in the fluid passageway between the water channel and the outlet, the mixing chamber being in flow communication with the gas inlet and having a diameter greater than the diameter of the water channel (the diameter of the mixing chamber annotated below is greater than the diameter of the water channel annotated below), 
an annular air chamber (annotated below) in flow communication with and disposed between the second inlet channel and the mixing chamber,
wherein the second inlet axis is substantially perpendicular to and intersects the outlet axis at a point within the water channel (the axis of the gas inlet annotated below intersects the axis of the outlet annotated below at a point within the water channel annotated below), 
the first inlet channel, the water channel, and the mixing chamber each have a constant diameter (the diameters of the water inlet, the water channel, and the mixing chamber annotated below have a constant diameter), 
the outlet has a diameter that is larger than the diameter of the mixing chamber (the outlet annotated below has a larger diameter than the mixing chamber annotated below),
the air chamber surrounds the channel wall (the air chamber annotated below surrounds the channel wall of the water channel annotated below).

    PNG
    media_image1.png
    862
    802
    media_image1.png
    Greyscale

Pinciaro further discloses the air inlet may be integral with the fixture body or the water inlet may be integral to the fixture body (col. 6, ll. 26-30); however, Pinciaro does not disclose the body is single-piece as claimed.
Tobias discloses a hydrotherapeutic jet including a single-piece body (14; col. 4, ll. 40-45).
It would have been obvious to one of ordinary skill in the art to have modified the system of Pinciaro, to include a single-piece body as claimed, as taught by Tobias, since it was known in the art to form the body monolithically (col. 4, ll. 40-45) in order to reduce labor costs during assembly and the number of parts needed to assemble the jet.
However, Pinciaro does not disclose the channel wall completely overlaps the second inlet channel and does not specifically disclose air exiting impinges the channel wall to create a turbulent flow as claimed.
Gape discloses a jet unit wherein the channel wall (23) completely overlaps the second inlet channel (21), and the jet nozzle is configured so that air exiting the second inlet channel impinges the channel wall (air flows from 21 to 19, impinging 23) to create a turbulent flow and mixing with water (col. 3, ll. 4-6) in the mixing chamber (chamber of 13).
It would have been obvious to one of ordinary skill in the art to have modified the system of Pinciaro, to include the channel wall completely overlapping the second inlet channel and air exiting impinges the channel wall to create a turbulent flow as claimed, as taught by Gape, in order to restrict admission of air to even out distribution of air around the stream of water (col. 3, ll. 6-18) and to create a strong and optimum turbulent and whirlpool effect in the bath (col. 4, ll. 5-11).
Regarding claim 4, the combination above, and specifically Pinciaro further discloses first inlet axis is substantially parallel to the second inlet axis (the axis of the water inlet annotated above is parallel to the axis of the gas inlet annotated above).
Regarding claim 5, the combination above, and specifically Pinciaro further discloses the first inlet axis intersects the outlet axis at a point located within the first inlet channel (the vertical axis of the water inlet annotated above intersects with the horizontal axis of the outlet annotated above within 128).
Regarding claim 6, the combination above, and specifically Pinciaro further discloses the mixing chamber includes a wall having an internal screw thread (threaded wall of the mixing chamber annotated above).
Regarding claim 7, the combination above, and specifically Pinciaro further discloses the water inlet and the gas inlet are fixed relative to each other (as modified by Tobias above).
Regarding claim 8, the combination above, and specifically Pinciaro further discloses the water inlet and the gas inlet extend away from the outlet axis in substantially opposite directions (the water inlet annotated above extends away in the opposite direction than the gas inlet annotated above).
Regarding claim 11, the combination above, and specifically Pinciaro further discloses a distance from an end of the outlet to the second inlet axis is less than a distance from the end of the outlet to the first inlet axis (the distance from the outlet annotated above is less to the axis of the gas inlet annotated above than the axis of the water inlet annotated above).
Regarding claim 17, the combination above, and specifically Tobias further discloses the single-piece body is molded as a single component (col. 4, ll. 40-45).
Regarding claim 18, the combination above, and specifically Pinciaro further discloses a tub (162) comprising one or more jet nozzles according to claim 1.
Regarding claim 19, the combination above, and specifically Pinciaro further discloses selected from the group consisting of a bath tub, a hot tub, and a spa tub (Abstract).
Claims 9-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinciaro (US 6141804) in view of Tobias (US 4985943) and Gape (US 5279003) as applied to claim 1 above, and further in view of Henkin (US 4715071).
Regarding claim 9, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1. 
Pinciaro does not specifically disclose a distance from an end of the outlet to the first inlet axis is from about 1.30 to about 1.55 inches as claimed. 
Henkin discloses the apparatus can be formed of any size and is intended for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).  Therefore, the distance is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the apparatus for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).
Therefore, since the general conditions of the claim were disclosed in the prior art by Henkin, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to have modified the system of Pinciaro to provide a distance from an end of the outlet to the first inlet axis is from about 1.30 to about 1.55 inches. See MPEP § 2144.05.
Regarding claim 10, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 9. 
Pinciaro does not specifically disclose the distance from the end of the outlet to the first inlet axis is 1.433 inches ± 0.005 inches as claimed. 
Henkin discloses the apparatus can be formed of any size and is intended for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).  Therefore, the distance is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the apparatus for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).
Therefore, since the general conditions of the claim were disclosed in the prior art by Henkin, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to have modified the system of Pinciaro to provide the distance from the end of the outlet to the first inlet axis is 1.433 inches ± 0.005 inches. See MPEP § 2144.05.
Regarding claim 12, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1. 
Pinciaro does not specifically a distance from the end of the outlet to the second inlet axis is from about 0.80 to about 1.05 inches as claimed. 
Henkin discloses the apparatus can be formed of any size and is intended for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).  Therefore, the distance is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the apparatus for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).
Therefore, since the general conditions of the claim were disclosed in the prior art by Henkin, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to have modified the system of Pinciaro to provide a distance from the end of the outlet to the second inlet axis is from about 0.80 to about 1.05 inches. See MPEP § 2144.05.
Regarding claim 13, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 12. 
Pinciaro does not specifically disclose the distance from the end of the outlet to the second inlet axis is 0.933 inches ± 0.005 inches as claimed. 
Henkin discloses the apparatus can be formed of any size and is intended for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).  Therefore, the distance is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the apparatus for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).
Therefore, since the general conditions of the claim were disclosed in the prior art by Henkin, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to have modified the system of Pinciaro to provide the distance from the end of the outlet to the second inlet axis is 0.933 inches ± 0.005 inches. See MPEP § 2144.05.
Regarding claim 14, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1. 
Pinciaro does not specifically disclose a substantially perpendicular distance between the first inlet axis and the second inlet axis is from about 0.40 inches to about 0.60 inches as claimed. 
Henkin discloses the apparatus can be formed of any size and is intended for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).  Therefore, the distance is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the apparatus for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).
Therefore, since the general conditions of the claim were disclosed in the prior art by Henkin, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to have modified the system of Pinciaro to provide a substantially perpendicular distance between the first inlet axis and the second inlet axis is from about 0.40 inches to about 0.60 inches. See MPEP § 2144.05.
Regarding claim 15, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 14. 
Pinciaro does not specifically disclose the substantially perpendicular distance between the first inlet axis and the second inlet axis is about 0.50 inches as claimed. 
Henkin discloses the apparatus can be formed of any size and is intended for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).  Therefore, the distance is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the apparatus for applications where the wall opening is of relatively small dimensions (col. 7, ll.  27-31; col. 10, ll. 64 - col. 11, ll. 7).
Therefore, since the general conditions of the claim were disclosed in the prior art by Henkin, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to have modified the system of Pinciaro to provide the substantially perpendicular distance between the first inlet axis and the second inlet axis is about 0.50 inches. See MPEP § 2144.05.
Regarding claim 16, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1
However, Pinciaro does not disclose the diameter of the second and first inlet channels are the same as claimed.
Henkin discloses hydrotherapy apparatus wherein a diameter of the second inlet channel is substantially the same as the diameter of the first inlet channel (the diameter of 274 is substantially the same as the diameter of 278).
It would have been obvious to one of ordinary skill in the art to have modified the system of Pinciaro, to include same diameter for the first and second inlet channels as claimed, as taught by Henkin, since it was known in the art to adjust the diameters of inlet channels to achieve the desired ratio of water and air in a hydrotherapy jet.
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754